Title: To Benjamin Franklin from Hugh Roberts, 1 June 1758
From: Roberts, Hugh
To: Franklin, Benjamin


My worthy friend Ben:
1st June 1758 Philada
If I was to attempt an Excuse for my delay of writing, ’twould be, that no person can reasonably expect me to undertake a new employ at these advanced years, for I have not held an Epistolary Correspondence with any, nor has it fell in my way to write three Letters of this kind in my Life where Friendship was the only motive; but as I am convinced that no excuse can justly extenuate the omission therefore that thy Censure may fall feather-Edged, I confess my Self guilty of a neglect I could scarce pardon in another, nor hope it from any but one of thy generous Temper.
Thy late indisposition allarm’d thy Friends as the news of thy recovery gave new Life in proportion (when I say thy Friends I mean every Freeman in the province, for thou hast the happiness to have no Enemies but what arise from Envy or a Servile dependence, and they are few among us). And if I have any Interest with thee let me entreat that thou would study to preserve that Health which is of so much Consequence to thy Friends Relatives and Country. I sometimes Visit thy small Family where renewing the rememberance of thy presence and hearing some Account of thy wellfare gives a fresh and Lively Joy.
Thou must not expect much information of our publick Affairs from one who never enquires concerning the fluctuating News of the day, for as I am convinced I can be of little service, find most peace of mind in a disengagement but will just observe that the Confining Smith And Moor, employ’d the time of the trifling Emissaries about the City, but the proceedings of the Assembly therein has had this happy effect to make the Scots Clan who were very public in their Clamours against the Conduct of the House, now communicate their thoughts to each other in whispers under the Thistle. Since they find the Representatives claim some right to their motto Nemo me impune Lacessit.
I believe the general Treaty of Peace with the Indians will have a happy effect unless the proprietary Brokers should be determin’d to risq all to retrieve his Reputation ’tho I believe there’s scarce a man of them but what thinks with me that his Avarice has long since eclipsed that Glory, And yet to support their designs they Labour to Spin Threads which are too fine to bear any weight.
The Hospital near the time of closing the Accounts with the Tradesmen was almost out of Credit but now revives with fresh Vigor, partly by the Gentlemen who sign’d the late Bills of Credit continuing their additional Labours for that Service. And I believe but few good and Charitable Institutions have faild of a support where Harmoney remain’d among the Managers and party Views were discouraged: I have been Obliged to apply to thy good Wife to make 150 wafers for the Seal, and when I inform’d her, that I had fix’d them all and that each would produce at least Ten pounds she acknowledged full Satisfaction but to prevent my giving her the trouble again please to send me a Box of good Wafers near 2 Inches diameter, note they should be thickest in the Middle as the Inscription is deepest there.
I cannot give any particular Account of the old junto, for I have not been there since thy departure nor is it agreable to meet where one must be under a continued restraint; for what I might Call reason grounded on freedom, would be deem’d petulance or a turbulant disposition. The major[ity] not attending to anything that deviates from the last prevailing Rules they have had the imaginary happiness to receive from their feeble Dictator who still remains their primum Mo Billy vel primum Mob Ille and they doubt every thing but what springs from that Fountain, so that they appear allmost degenerated into a state of Septycism tho I would not Robhison nor the son of any man living to explain my thoughts where nature readily dictates, aided by thy early example. And for this latter freedom I have less occasion to ask pardon when I consider the Gentleman to whom I scribble has sometimes slipt in the same way.
Our old Friend William Parsons has departed this Life and its said has bequeath’d more than his Estate (and Left the remainder for Support of his wife and Children) to raise a Fame after Death which he had the unhappiness to fail of gaining in the Conduct of Life.
Stephen Potts is also lately deceasd at a small publick House or rather Ordinary he kept near the Soldiers Barracks and when I consider the unhappy exit of some of our old Members, I am convinced that a little Speculative knowledge on various Subjects ’tho it tends to give a short elevation and some small esteem with a part of Mankind, does not Essentially Contribute to happiness, or even the prospect of it; but after all our deepest Searches into Matters that do not amount to a certainty nor produce real Tranquility; we must Confess that a Steady Conduct and well establish’d habits of real wisdom and Virtue with an humble dependance on the Omnipotent Ruler of the Universe, fixes our Multiform Ideas on the surest Basis.
I should have been pleas’d to have received any Orders at thy departure or Since, wherin I could ha’ done thee or thine any Service, and as I know ’twould have given me a pleasure tis but reasonable to confer it on my Friend when in my power. Therefore I intend per my next to favour thee with orders to purchase a few Books.
I have had less leasure of late than in many years past tho I expected as Age advanced to have enjoy’d more, but find the removal from my own Business is like jumping from Earth into Water that closely surrounds one again. But my present confinement has been cheifly occasion’d by my Son George’s Sickness who was suddenly attack’d early this spring with what the Physicians call a Rheumatic Fever but he now makes slow advances towards a Recovery.
Our friend Philip Syng has lately lost his Steady and valuable Son John who by poking into a Kitchen Sink with a stick in one hand and holding a Candle in the other the Vapour Assending, instantly took Fire and burnt or penetrated him to such a degree as in a few days to deprive him of his Senses and Life.
I wish thy Son Billy every improvement and Advantage in this Embassy that a Close application to Business could possably produce And if I was to undertake the Admonition of Youth, part of my Advice would be to endeavour to Choose those enjoyments that admit of a tranquil reflection and that when they are inclin’d to be merry, be this allways annex’d, to be Merry and Wise. From thy old Friend
H Roberts
To Benja Franklin at London
